DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 25 April 2022, claims 1-9, 11-19, and 21 are presently pending in the application, of which, claims 1, 11 and 21 are presented in independent form. The Examiner acknowledges amended claims 1, 11, and 21 and cancelled claims 10 and 20. No claims were newly added.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 14/628,056, filed 20 February 2015, and has been accorded the earliest effective file date.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 

Response to Arguments
All objections and/or rejections issued in the previous Office Action, mailed 26 February 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 25 April 2022 with respect to claims 1-9, 11-19 and 21 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended feature and have been incorporated into the rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Roskind, James (U.S. 8,412,728, issued on 02 April 2013, and known hereinafter as Roskind) in view of Hoefel, Guilerme L., et al (U.S. 2013/0047260 and known hereinafter as Hoefel).

As per claim 1, Roskind teaches a method for providing search suggestions, comprising: 
in response to receiving a partial search query from a user device (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.), identifying candidate search suggestions are each a prediction of a complete search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.); 
wherein the list is generated by determining (e.g. Roskind, see column 8, lines 20-45, which discloses two or more query suggestions and the rankings are updated based on the determination that the partial query has changed.), from previously submitted search queries received from user devices including those other than the user device (e.g. Roskind, see column 5, line 64 to column 6, line 35, which discloses user(s) may enter query, in which a ranking engine ranks documents in response to the user queries submitted by client devices. See further column 7, lines 34-55, which discloses search logs are used to record search queries), a number of search results retrieved by a search engine in response to each of the previously submitted search queries (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking.) that include content associated with a particular content rating (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.), wherein the previously submitted search query is inserted to the list (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.) in response to determining that the number of search results associated with the particular content rating does not meet a predetermined threshold value for the previously submitted search query (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be ranked against one another. The Examiner notes if the relevant threshold is not exceeded, then it is presumed that the suggestion is disallowed or not factored into the ranking. See also column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.); 
generating, using a hardware processor, from the group of candidate search suggestions (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be ranked against one another. The Examiner notes if the relevant threshold is not exceeded, then it is presumed that the suggestion is disallowed or not factored into the ranking.), a modified group of search suggestions that are allowed by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed from being presented (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and
causing the modified group of search suggestions to be presented in the user device as the remaining portion of the partial search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query.). 
Although Roskind discloses query suggestions and content rating, it does not explicitly disclose wherein the particular content rating indicates a suggested age for viewers of content associated with the particular content rating.
Hoefel discloses determining, using the hardware processor (e.g. Hoefel, see Figure 1, which depicts a hardware processor), whether each candidate search suggestion from the group of candidate search suggestions is included on a list of search suggestions that have been determined to be disallowed from being presented (e.g. Hoefel, see paragraph [0051, 0055-0059], which discloses the content control user module may receive selection from content control user (e.g. parent, teacher, or organization) for particular weightings to apply to a content viewer (e.g. child, student, employee, etc.), where the content control user may set specific weights to rating and analysis for profanity, sexual content, violence, drug references, educational value, etc, where the certain weighted rates disallows or allows certain content to be viewed by the content viewer. See further paragraphs [0060-0066], which discloses content rating for a 6 year old prevents certain content from being accessible or viewed by the 6 year old.);
wherein the particular content rating meets a predetermined threshold value (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.).
Roskind is directed to user interface for presentation of match quality. Hoefel is directed to collaborative content rating for access control. Both are analogous art, because they associate a rating to content and provide filtering mechanisms when displaying results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Roskind with the teachings of Hoefel to include the claimed feature with the motivation to providing search suggestions based on content rating.

As per claim 11, Roskind teaches a system for providing search suggestions, the system comprising: a hardware processor that is programmed to: 
in response to receiving a partial search query from a user device (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.), identifying candidate search suggestions are each a prediction of a complete search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.); 
wherein the list is generated by determining (e.g. Roskind, see column 8, lines 20-45, which discloses two or more query suggestions and the rankings are updated based on the determination that the partial query has changed.), from previously submitted search queries received from user devices including those other than the user device (e.g. Roskind, see column 5, line 64 to column 6, line 35, which discloses user(s) may enter query, in which a ranking engine ranks documents in response to the user queries submitted by client devices. See further column 7, lines 34-55, which discloses search logs are used to record search queries), a number of search results retrieved by a search engine in response to each of the previously submitted search queries (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking.) that include content associated with a particular content rating (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.), wherein the previously submitted search query is inserted to the list (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.) in response to determining that the number of search results associated with the particular content rating does not meet a predetermined threshold value for the previously submitted search query (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be ranked against one another. The Examiner notes if the relevant threshold is not exceeded, then it is presumed that the suggestion is disallowed or not factored into the ranking. See also column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.); 
generating, using a hardware processor, from the group of candidate search suggestions (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be ranked against one another. The Examiner notes if the relevant threshold is not exceeded, then it is presumed that the suggestion is disallowed or not factored into the ranking.), a modified group of search suggestions that are allowed by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed from being presented (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and
causing the modified group of search suggestions to be presented in the user device as the remaining portion of the partial search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query.). 
Although Roskind discloses query suggestions and content rating, it does not explicitly disclose wherein the particular content rating indicates a suggested age for viewers of content associated with the particular content rating.
Hoefel discloses determining, using the hardware processor (e.g. Hoefel, see Figure 1, which depicts a hardware processor), whether each candidate search suggestion from the group of candidate search suggestions is included on a list of search suggestions that have been determined to be disallowed from being presented (e.g. Hoefel, see paragraph [0051, 0055-0059], which discloses the content control user module may receive selection from content control user (e.g. parent, teacher, or organization) for particular weightings to apply to a content viewer (e.g. child, student, employee, etc.), where the content control user may set specific weights to rating and analysis for profanity, sexual content, violence, drug references, educational value, etc, where the certain weighted rates disallows or allows certain content to be viewed by the content viewer. See further paragraphs [0060-0066], which discloses content rating for a 6 year old prevents certain content from being accessible or viewed by the 6 year old.);
wherein the particular content rating meets a predetermined threshold value (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.).
Roskind is directed to user interface for presentation of match quality. Hoefel is directed to collaborative content rating for access control. Both are analogous art, because they associate a rating to content and provide filtering mechanisms when displaying results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Roskind with the teachings of Hoefel to include the claimed feature with the motivation to providing search suggestions based on content rating.

As per claim 21, Roskind teaches a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for providing search suggestions, the method comprising: 
in response to receiving a partial search query from a user device (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.), identifying candidate search suggestions are each a prediction of a complete search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.); 
wherein the list is generated by determining (e.g. Roskind, see column 8, lines 20-45, which discloses two or more query suggestions and the rankings are updated based on the determination that the partial query has changed.), from previously submitted search queries received from user devices including those other than the user device (e.g. Roskind, see column 5, line 64 to column 6, line 35, which discloses user(s) may enter query, in which a ranking engine ranks documents in response to the user queries submitted by client devices. See further column 7, lines 34-55, which discloses search logs are used to record search queries), a number of search results retrieved by a search engine in response to each of the previously submitted search queries (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking.) that include content associated with a particular content rating (e.g. Roskind, see column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.), wherein the previously submitted search query is inserted to the list (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.) in response to determining that the number of search results associated with the particular content rating does not meet a predetermined threshold value for the previously submitted search query (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be ranked against one another. The Examiner notes if the relevant threshold is not exceeded, then it is presumed that the suggestion is disallowed or not factored into the ranking. See also column 6, line 38 to column 7, line 5, which discloses a tracking component is provided that tracks user selections of the results presented in the ranking. See further column 2, lines 41-57, which discloses determining that a top ranking query suggestion is associated with a probability above a threshold.); 
generating, using a hardware processor, from the group of candidate search suggestions (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed. See further Figure 1C, where query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search term(s), whereby the relevant suggestions may then be ranked against one another. The Examiner notes if the relevant threshold is not exceeded, then it is presumed that the suggestion is disallowed or not factored into the ranking.), a modified group of search suggestions that are allowed by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed from being presented (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and
causing the modified group of search suggestions to be presented in the user device as the remaining portion of the partial search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query.). 
Although Roskind discloses query suggestions and content rating, it does not explicitly disclose wherein the particular content rating indicates a suggested age for viewers of content associated with the particular content rating.
Hoefel discloses determining, using the hardware processor (e.g. Hoefel, see Figure 1, which depicts a hardware processor), whether each candidate search suggestion from the group of candidate search suggestions is included on a list of search suggestions that have been determined to be disallowed from being presented (e.g. Hoefel, see paragraph [0051, 0055-0059], which discloses the content control user module may receive selection from content control user (e.g. parent, teacher, or organization) for particular weightings to apply to a content viewer (e.g. child, student, employee, etc.), where the content control user may set specific weights to rating and analysis for profanity, sexual content, violence, drug references, educational value, etc, where the certain weighted rates disallows or allows certain content to be viewed by the content viewer. See further paragraphs [0060-0066], which discloses content rating for a 6 year old prevents certain content from being accessible or viewed by the 6 year old.);
wherein the particular content rating meets a predetermined threshold value (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.).
Roskind is directed to user interface for presentation of match quality. Hoefel is directed to collaborative content rating for access control. Both are analogous art, because they associate a rating to content and provide filtering mechanisms when displaying results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Roskind with the teachings of Hoefel to include the claimed feature with the motivation to providing search suggestions based on content rating.

As per claims 2 and 12, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 10, respectively, receiving user input from a user device that includes one or more characters of the partial search query (Roskind, see Figure 1A, column 1, lines 30-45, which discloses a browser interface displaying a search engine, where the user may performs a search request by entering the letters ‘do,’ where the Examiner interprets ‘do’ as one or more characters of a partial query.).

As per claims 3 and 13, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, wherein each candidate search suggestion in the candidate search suggestions begins with the one or more characters of the partial search query (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query as predictive search suggestions.). 

As per claims 4 and 14, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising ranking the modified group of search suggestions (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.); and 
causing a subset of the modified group of search suggestions to be presented on a user device as the remaining portion of the partial search query, wherein the subset of the modified group of search suggestions is determined based on the ranking (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, which discloses identifying ‘dogfish,’ ‘dogs,’ and ‘dogpile,’ as a group of candidate search suggestions that correspond to the ‘dog’ characters that were entered as a partial search query, where the system further includes a ranking component that ranks the query suggestion and provides a relevancy indicator.). 

As per claims 5 and 15, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 10, respectively, wherein the ranking is performed based at least in part on a relevance of search results associated with a search suggestion to a particular demographic (e.g. Roskind, see Figure 1B, column 1, line 46 to column 2, line 5, the Examiner notes the search query suggestions may be based on previous user history, user demographics, and/or predefined popularity ranking compiled from previous user queries.). 

As per claims 6 and 16, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising: 
determining a plurality search queries from the group of previously submitted search queries that are similar (e.g. Roskind, see column 4, line 10 to column 5, line 5, which discloses the query suggestions show to the user may include only those query suggestions that exceed a relevancy threshold to the search terms, whereby the relevant suggestions may then be ranked against one another and provided as suggestions to the user.); 
averaging the number of search results associated with the particular content rating for each of the plurality of search queries to calculate an updated number of search results (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and 
in response to determining that the updated number of search results does not meet the predetermined threshold, inserting the plurality of search queries to the list (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.) . 

As per claims 7 and 17, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising: 
determining whether each candidate search suggestion is on a second list of not allowed search suggestions, wherein the second list is associated with a user account authenticated on the user device (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.); and 
removing search suggestions that are on the second list from the group of candidate search suggestions (e.g. Roskind, see Figure 4, and column 8, line 45 to column 9, line 5, which discloses the generating a suggestions where two or more queries are determined whether they are above or below a predetermined threshold. If they are below a predetermined threshold, then the query suggestion is not considered relevant and therefore disallowed. The rankings are updated based on that determination and the partial query is changed.). 

As per claims 8 and 18, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, further comprising: 
storing the number of search results associated with the particular content rating and a safety score based on the number of search results associated with the particular content rating in association with each search query in the list (e.g. Roskind, see column 6, lines 4-35, which discloses index information for the documents in the corpus can be stored in an index database, where the documents are relevant documents in response to previously submitted search queries.); and 
storing the list (e.g. Roskind, see column 6, lines 4-35, which discloses index information for the documents in the corpus can be stored in an index database, where the documents are relevant documents in response to previously submitted search queries.). 

As per claims 9 and 19, the modified teachings of Roskin with Hoefel teaches the method of claim 1 and the system of claim 11, respectively, wherein the particular content rating indicates a suggested age for viewers of content associated with a particular content rating (e.g. Hoefel, see paragraphs [0045, 0049, 0054-0057], discloses a suggested age cut-off for content associated with a particular rating, where the content may either be blocked or allowed.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 17, 2022